Citation Nr: 1539550	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from January 1969 to February 1969; a period of active duty for training from November 1977 to May 1978; and active duty from October 1978 to March 1984.  He also had a period of service from March 1984 to June 1987, which has been determined to be dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Regional Office (RO) in Waco, Texas.  

A March 1988 Administrative Decision determined that the Veteran's final period of service was terminated by a discharge issued under dishonorable conditions that bars the payment of VA benefits beyond March 26, 1984.

The issue was previously remanded by the Board in September 2014 for additional development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran contends psychiatric symptoms onset in service and have been chronic since.  In addition, he contends that substance abuse may have hidden an in-service psychiatric problem.  

As instructed by the September 2014 Board Remand, the Veteran was afforded a VA examination in February 2015.  The Veteran was diagnosed with an unspecified mood disorder which included depressive and anxiety distress and Cannabis abuse.  The VA examiner indicated the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In providing the negative opinion, the VA examiner stated that he could not provide an opinion without resorting to mere speculation that the mood disorder began or was related to the Veteran's eligible military service (service prior to March 26, 1984).  In support of this finding, the VA examiner noted that the service treatment records (STRs) were silent for mental health complaints with the exception of a record from March 18, 1983 (mistyped as 3/18/13) which indicated the Veteran was evidencing depressive and anxiety symptoms that were being somatized physically and that he was unable to find any further mental health notes or treatment.  However, there is no further discussion or explanation of the significance or lack thereof of this treatment record indicating psychiatric symptoms.  Further, although the STRs reflect that in a January 9, 1969 entry report of medical history the Veteran did not endorse any psychiatric symptoms, the Veteran did endorse psychiatric symptoms on another report subsequently submitted in January 27, 1969.  The Board observes that in a January 23, 1969 clinical record it was documented that the Veteran was in a pre-service motorcycle accident on June 16, 1968 and he therefore did not meet the induction standards and was referred to the Medical Board for consideration.  The Veteran submitted another medical evaluation board report of medical history in January 27, 1969 where he endorsed frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort and noted that his upper right femur was giving him considerable trouble and pain.  Here, the VA examiner does not appear to acknowledge the endorsement of psychiatric symptoms.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the opinion is inadequate and clarification is needed to ensure that any inabilities to provide requested opinions are adequately supported.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner, preferentially a different examiner than the February 2015 VA examiner, so as to obtain an addendum opinion regarding the etiology of the Veteran's mood disorder with depression and anxiety.  The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the service treatment records, post-service medical records, and lay statements from the Veteran, the examiner should provide opinions addressing the questions below.  

For the period of active duty from January 1969 to February 1969:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a mood disorder with depressive and anxiety distress that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(iii)  If the answer to (i) is no, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is etiologically related to his active duty service?

For the period of active duty for training from November 1977 to May 1978:

(i)  It is at least as likely as not that his mood disorder with depressive and anxiety distress is etiologically related to his active duty for training service. 

For the period of active duty from October 1978 to March 1984:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a mood disorder with depressive and anxiety distress that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(iii)  If the answer to (i) is no, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is etiologically related to his active duty service?

For any eligible period of service:

(i)  If a personality disorder is found, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disorder was subject to any superimposed disease or injury during his eligible period of active duty service (service prior to March 26, 1984).

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.






(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




